573 So.2d 138 (1991)
Michael WETTERAUER, Etc., et al., Appellants,
v.
FRONTENAC FLEA MARKET, INC., Appellee.
No. 90-348.
District Court of Appeal of Florida, Fifth District.
January 10, 1991.
*139 Clifford Gorman of Peterson & Bernard, Fort Lauderdale, for appellants.
Janet DeLaura Harrison of Smalbein, Johnson, Rosier, Bussey, Rooney & Ebbets, P.A., Rockledge, for appellee.
PETERSON, Judge.
This appeal is from an order dismissing appellants' complaint with prejudice. An order granting a motion to dismiss "with prejudice" is an order granting a motion, not an order dismissing an action, and it is not appealable. McPheeters v. Tolbert, 561 So.2d 18 (Fla. 5th DCA 1990). This court has adopted a strict policy of dismissing appeals from non-final orders that are not appealable. Arcangeli v. Albertson's, Inc., 550 So.2d 557 (Fla. 5th DCA 1989).
DISMISSED.
GRIFFIN and DIAMANTIS, JJ., concur.